Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 6, 10, 15, 16 and 20 are currently amended. Claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner relies on US 5852669  to Eleftheriadis et al.. Accordingly, THIS ACTION IS MADE FINAL. 
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0193020 A1 to Sibiryakov et al., hereinafter, “Sibiryakov” in view of US 5852669  to Eleftheriadis et al., hereinafter, “Eleftheriadis” and  US 2020/0364999 A1 to Mullins. 
Claim 1. A method comprising: detecting a facial representation within an image; Sibiryakov teaches the invention relates to a method and apparatus for detecting or locating objects, especially facial features, in an image.

Sibiryakov [0003] teaches the gray-level information within an image is often used to identify facial features. Features such as eyebrows, pupils, and lips appear generally darker than their surrounding facial regions. This property can be exploited to differentiate various facial parts.

generating a bounding box corresponding to the facial representation; Sibiryakov [0073] teaches FIG. 6 shows a set of regions extracted from the confidence maps, and the result of connected region labelling applied to the result of combining two confidence maps for both `Between Eyes` and `Eyes` templates. Each region is shown by its bounding box., Figure 8

determining an enhanced facial representation based at least in part on applying an image enhancement pipeline to contents of the bounding box; Sibiryakov [0056] teaches in the following text and block-schemes these templates are referred to as `Between Eyes Mask 1` and `Between Eyes Mask 2`. The horizontal facial features template, shown in FIG. 2(c), serves to detect closed eyes, mouth, nostrils, and eyebrows. The template in FIG. 2(d) is specially designed for open eye detection (dark pupil in light neighbourhood). In the following text and block-schemes the templates from FIGS. 2(c)(d) are also referred to as `Eye Mask 1` and `Eye Mask 2` respectively. 

Sibiryakov [0057] teaches the templates shown in FIG. 2 are simplified templates; they represent only the general appearance of each facial feature, as a union of dark and light regions (rectangles). 

Sibiryakov [0058] teaches the block-scheme and data flow of the hierarchical method for facial features detection is shown in FIG. 3. 

Sibiryakov [0059] teaches first, the original image and all templates are downsampled (S11). For speed reasons, averaging of four neighbor pixels and image shrinking by a factor of 2 is used, but any other image resizing method can be used. To downsample the templates, the coordinates of their rectangles are divided by 2 and rounded up or down to the nearest integer value.

Eleftheriadis , in the field of facial detection, teaches [claim 1] wherein said processor is adapted to define a rectangular window encompassing an eyes-nose-mouth region of the subject as a function of the ellipse, and to determine an amount of slant of a symmetrical axis of the window with respect to a vertical axis of the image to enhance detection and image quality of the eyes-nose-mouth region of the subject.

extracting a plurality of facial features from the enhanced facial representation; Sibiryakov [0058] teaches the block-scheme and data flow of the hierarchical method for facial features detection is shown in FIG. 3. 

determining quality information based on the plurality of facial features; determining that the quality information is greater than a threshold; and Sibiryakov [0069] teaches the second step of the algorithm consists of analysis aiming to detect image regions with a high confidence value. First, all such regions are extracted by a connected component labelling algorithm (S25) applied to thresholded confidence maps. Then all possible region triplets (Left Eye region, Between Eyes region, Right Eye region) are iterated and roughly checked for symmetry (S26). And finally, the triplets with high total confidence level, validated by texture features and the presence of other facial feature regions such as mouth and nostrils, are selected (S27).
Sibiryakov fail to explicitly teach storing the plurality of facial features in a data structure. Mullins, in the field of monitoring people in areas using facial recognition, teaches storing the plurality of facial features in a data structure. Mullins [0080] teaches the security system can use facial recognition video analytics to identify individual criminals and/or past perpetrators. In some cases, at least one camera configured to be used for facial recognition can be used, and can be positioned, for example, at an entrance of the store so that the camera can capture images of the faces of people entering the store. The system can access a database (e.g., a facial recognition data store, such as facial recognition data store 1432, stored locally or stored remotely and accessed over a network, such as a private retail network) of face information for suspected criminals. If a person commits a crime, images of that person captured by the cameras in the store can be used to create face information in the database. Then when that same person later enters a store, the camera can capture an image of the person's face and compare it to the face information in the database. Examiner interprets the face information in the database to be storing facial features in a data structure.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to combine detecting a facial representation within an image by Sibiryakov and Eleftheriadis with Mullins’ teaching of storing the facial features in a data structure. One would have been motivated to perform this combination due to the fact that it allows one to accurately identify persons of interest quickly by comparing to stored data. In combination, Sibiryakov is not altered in that Sibiryakov continues to detect facial features. Eleftheriadis continues to enhance the quality of facial features. Mullins’ teachings perform the same as they do separately of storing facial features in a data structure.
Therefore one of ordinary skill in the art, such as an individual working in the field of surveillance could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2. Mullins further teaches wherein the image is a first image, and further comprising: detecting an alarm event associated with a pedestal; Mullins [Abstract] teaches a system can use a video analytic algorithm and/or other input parameters to identify an event (e.g., theft). Optionally, the system can take action in response.

Mullins [0002] teaches if crime is detected, the security system can be configured to sound an alarm, notify authorities, close doors, enable locks, and/or the like. Monitoring systems can be used to identify events, such as theft or other crimes, as well as to monitor other types of events or actions.

Mullins [0004] teaches the system comprises a camera positioned to monitor a merchandise area in a retail store, the merchandise area having one or more merchandise shelves, where the camera is configured to produce video footage comprising image frames that include at least a portion of the one or more merchandise shelves; a speaker positioned to deliver audio to the merchandise area; a store terminal comprising: a terminal display, a terminal speaker, and a terminal microphone; an alarm controller comprising: a hardware processor, and non-transitory computer-readable memory in communication with the hardware processor, the memory storing one or more threshold pixel difference criteria, a threshold breach distance value, a threshold breach time value, a threshold breach count value, and instructions executable by the processor to cause the alarm controller to: receive the video footage comprising the multiple image frames from the camera, compare a first group of pixels at a first location in a first image frame to a second group of pixels at the first location in a second image frame that is subsequent to the first image frame…
identifying a face associated with the plurality of facial features in a second image; Mullins [0005] teaches where the system further comprises a facial recognition camera at an entrance to the retail store, where the alarm controller is configured to access a facial recognition data store with face information for suspected criminals, and where the alarm controller is configured to perform facial recognition analysis on images of people captured by the facial recognition camera to determine whether the people are suspected criminals
Mullins [0128] teaches a person can be identified and can be tracked based on changes in successive groups of pixels in the image frames. In some cases, facial recognition can be used (e.g., by creating face information from previous frames and/or retrieving face information from the facial recognition data store 1432) to identify individual persons.
determining that the plurality of facial features are associated with a list of red shoppers; Mullins [0005] teaches where the system further comprises a facial recognition camera at an entrance to the retail store, where the alarm controller is configured to access a facial recognition data store with face information for suspected criminals, and where the alarm controller is configured to perform facial recognition analysis on images of people captured by the facial recognition camera to determine whether the people are suspected criminals Examiner interprets suspected criminals to be red shoppers
and triggering an alarm notification based at least in part on the detecting and the determining. Mullins [0004] teaches to display video footage from the camera on the terminal display, and to enable audio communication from the terminal microphone through the speaker; and an alarm trigger system configured to send an alarm notification to an outside system in response to the determination of the potential theft
Mullins [0005] teaches where the system further comprises a facial recognition camera at an entrance to the retail store, where the alarm controller is configured to access a facial recognition data store with face information for suspected criminals, and where the alarm controller is configured to perform facial recognition analysis on images of people captured by the facial recognition camera to determine whether the people are suspected criminals; where the alarm controller is configured to send a notification to the store terminal in response to a determination that a person on one or more images captured by the facial recognition camera is a suspected criminal
Mullins [0009] teaches positioning a facial recognition camera at an entrance to the retail store, where the alarm controller is configured to access a facial recognition data store with face information for suspected criminals and perform facial recognition analysis on images of people captured by the facial recognition camera to determine whether the people are suspected criminals, and where the alarm controller is configured to send a notification to the store terminal in response to a determination that a person on one or more images captured by the facial recognition camera is a suspected criminal
Claim 3. Mullins further teaches wherein the image is a first image, and further comprising: Mullins [0004] teaches the system comprises a camera positioned to monitor a merchandise area in a retail store, the merchandise area having one or more merchandise shelves, where the camera is configured to produce video footage comprising image frames that include at least a portion of the one or more merchandise shelves; a speaker positioned to deliver audio to the merchandise area; a store terminal comprising: a terminal display, a terminal speaker, and a terminal microphone; an alarm controller comprising: a hardware processor, and non-transitory computer-readable memory in communication with the hardware processor, the memory storing one or more threshold pixel difference criteria, a threshold breach distance value, a threshold breach time value, a threshold breach count value, and instructions executable by the processor to cause the alarm controller to: receive the video footage comprising the multiple image frames from the camera, compare a first group of pixels at a first location in a first image frame to a second group of pixels at the first location in a second image frame that is subsequent to the first image frame…
detecting a jamming event associated with a pedestal; Mullins [0065] teaches Aspects of this disclosure relate to systems and methods specifically designed to detect, deter, and/or stop theft activities described herein, such as Organized Retail Crime (ORC), as well as to detect, deter, and/or stop other perpetrators at any retail, industrial, or any other commercial site, or any other suitable location. Aspects of this disclosure relate to systems and methods for monitoring human behavior and detecting ORC or other theft events or other criminal activity. Aspects of this disclosure also relate to systems and methods for monitoring human behavior and detecting intrusions for inventory management and/or criminal activity detection purposes. Aspects of this disclosure can relate to monitoring and/or making determinations regarding various other criminal activity (e.g., vandalism, burglary, breaking and entering, unauthorized border crossings, etc.), and other types of human behavior.
Mullins [0105] teaches the alarm panel that includes the alarm trigger system 1435 and/or the enclosure that houses the alarm controller 1430 may itself be secured with an alarm. If the alarm panel or enclosure is tampered with (e.g., opened, or opened without a proper code being supplied to disable the alarm), the alarm coupled to the alarm panel or enclosure can notify the alarm trigger system 1435 that an alarm should be triggered. In response, the alarm trigger system 1435 and/or alarm controller 1430 can cause the speaker(s) 1445 and/or the PA system 1470 speaker(s) to output an audible alarm, transmit an instruction to a display 1450 to display an image or video (e.g., a message informing store personnel that the alarm panel or enclosure is being tampered with, video of a room in which the alarm panel or enclosure is located, etc.), transmit a message to the dispatch system 1415 that a potential theft event is occurring or will occur, and/or transmit a message to the user device 1402 (e.g., indicating that the alarm panel or enclosure is being tampered with). Thus, the alarm controller 1430 and/or alarm trigger system 1435 can be secured from unauthorized access that may affect the triggering of alarms and/or messages. Examiner interprets tampering of the alarm panel to be a jamming event. 
identifying a face associated with the plurality of facial features in a second image; Mullins [0005] teaches where the system further comprises a facial recognition camera at an entrance to the retail store, where the alarm controller is configured to access a facial recognition data store with face information for suspected criminals, and where the alarm controller is configured to perform facial recognition analysis on images of people captured by the facial recognition camera to determine whether the people are suspected criminals
Mullins [0128] teaches a person can be identified and can be tracked based on changes in successive groups of pixels in the image frames. In some cases, facial recognition can be used (e.g., by creating face information from previous frames and/or retrieving face information from the facial recognition data store 1432) to identify individual persons.
determining that the facial features are associated with a list of red shoppers; Mullins [0005] teaches where the system further comprises a facial recognition camera at an entrance to the retail store, where the alarm controller is configured to access a facial recognition data store with face information for suspected criminals, and where the alarm controller is configured to perform facial recognition analysis on images of people captured by the facial recognition camera to determine whether the people are suspected criminals Examiner interprets suspected criminals to be red shoppers
and triggering an alarm notification based at least in part on the detecting and the determining. Mullins [0004] teaches to display video footage from the camera on the terminal display, and to enable audio communication from the terminal microphone through the speaker; and an alarm trigger system configured to send an alarm notification to an outside system in response to the determination of the potential theft
Mullins [0005] teaches where the system further comprises a facial recognition camera at an entrance to the retail store, where the alarm controller is configured to access a facial recognition data store with face information for suspected criminals, and where the alarm controller is configured to perform facial recognition analysis on images of people captured by the facial recognition camera to determine whether the people are suspected criminals; where the alarm controller is configured to send a notification to the store terminal in response to a determination that a person on one or more images captured by the facial recognition camera is a suspected criminal
Claim 4. Mullins further teaches wherein the image is a first image, and further comprising: identifying a face associated with the plurality of facial features in a second image; Mullins [0080] teaches the security system can use facial recognition video analytics to identify individual criminals and/or past perpetrators. In some cases, at least one camera configured to be used for facial recognition can be used, and can be positioned, for example, at an entrance of the store so that the camera can capture images of the faces of people entering the store. The system can access a database (e.g., a facial recognition data store, such as facial recognition data store 1432, stored locally or stored remotely and accessed over a network, such as a private retail network) of face information for suspected criminals. If a person commits a crime, images of that person captured by the cameras in the store can be used to create face information in the database. Then when that same person later enters a store, the camera can capture an image of the person's face and compare it to the face information in the database.
Mullins [0128] teaches a person can be identified and can be tracked based on changes in successive groups of pixels in the image frames. In some cases, facial recognition can be used (e.g., by creating face information from previous frames and/or retrieving face information from the facial recognition data store 1432) to identify individual persons.
determining that the plurality of facial features are associated with a list of green shoppers; Mullins [0009] teaches positioning a facial recognition camera at an entrance to the retail store, where the alarm controller is configured to access a facial recognition data store with face information for suspected criminals and perform facial recognition analysis on images of people captured by the facial recognition camera to determine whether the people are suspected criminals, and where the alarm controller is configured to send a notification to the store terminal in response to a determination that a person on one or more images captured by the facial recognition camera is a suspected criminal; Examiner interprets determine whether the people are suspected criminals…based on the determination not suspected criminal are green shoppers and suspected criminal are red shoppers.
Mullins [0083] teaches the terminal can be used to communication with the central security center or law enforcement. The terminal can be used to provide a message to or converse with the suspected criminal(s), to converse with shoppers in the target area, to view video footage or images relating to the detected theft event, to listen to audio relating to the detected theft event…The system can include one or more speakers, which can be used to provide messages to, or to converse with, suspected criminals or shoppers in the target area… Accordingly, the system can enable store personnel to safely engage a suspected criminal, and can also enable store personnel to make a proactive customer service interaction with a shopper when appropriate. Communication can be audio only, in some embodiments. In some embodiments, a camera can be located at or incorporated into the terminal, to enable video communication from the terminal. Examiner interprets suspected criminal to be red shopper and shopper to be green shopper. 
collecting customer information associated with the plurality of facial features; Mullins [0009] teaches positioning a facial recognition camera at an entrance to the retail store, where the alarm controller is configured to access a facial recognition data store with face information for suspected criminals and perform facial recognition analysis on images of people captured by the facial recognition camera to determine whether the people are suspected criminals, and where the alarm controller is configured to send a notification to the store terminal in response to a determination that a person on one or more images captured by the facial recognition camera is a suspected criminal;
and sending, based at least in part on the detecting and the determining, the customer information to an associate device. Mullins [0004] teaches in response to the determination of the potential theft event, establish a communication link between the camera and the store terminal, to display video footage from the camera on the terminal display, and to enable audio communication from the terminal microphone through the speaker
Mullins [0009] teaches positioning a facial recognition camera at an entrance to the retail store, where the alarm controller is configured to access a facial recognition data store with face information for suspected criminals and perform facial recognition analysis on images of people captured by the facial recognition camera to determine whether the people are suspected criminals, and where the alarm controller is configured to send a notification to the store terminal in response to a determination that a person on one or more images captured by the facial recognition camera is a suspected criminal;
Claim 5. Sibiryakov further teaches wherein determining the enhanced facial representation comprises at least one of: applying a resolution formatting method to the bounding box; applying a light correction method to the bounding box; applying a shadow effect filter to the bounding box; or applying a histogram equalization to the bounding box. Sibiryakov [0062] teaches the same detection algorithm is applied to original resolution of templates and the image inside the ROI to exactly locate the facial features (S12). Some results from the detection at lower resolution, such as approximate mouth position, can be used in this step. The computational time of this step is proportional to the ROI size, which is usually smaller than the size of the original image. 
Sibiryakov [0090] teaches the term "image" is used to describe an image unit, including after processing such as to change resolution, upsampling or downsampling or in connection with an integral image, and the term also applies to other similar terminology such as frame, field, picture, or sub-units or regions of an image, frame etc.
Claim 6. Sibiryakov further teaches wherein determining the quality information based on the plurality of facial features comprises at least one: determining a face detection confidence score; determining a facial landmark score; performing a Haar cascade analysis; or determining a occlusion percentage associated with the facial representation. Sibiryakov [0025] teaches template matching on a pixel-by-pixel basis, resulting in multiple confidence maps for each facial feature. 

Sibiryakov [0026] teaches combination of confidence maps and extraction of facial feature regions with high confidence level. 

Sibiryakov [0029] teaches best facial feature candidates selection based on high confidence levels, texture features and presence of other facial feature regions 
Claim 10. It differs from claim 1 in that it is a system performing the method of claim 1. Therefore claim 10 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 11. It differs from claim 2 in that it is a system performing the method of claim 2. Therefore claim 11 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 12. It differs from claim 3 in that it is a system performing the method of claim 3. Therefore claim 12 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 13. It differs from claim 4 in that it is a system performing the method of claim 4. Therefore claim 13 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 14. It differs from claim 5 in that it is a system performing the method of claim 5. Therefore claim 14 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim 15. It differs from claim 6 in that it is a system performing the method of claim 6. Therefore claim 15 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 
Claim 16. It differs from claim 1  in that it is a non-transitory computer readable device having instructions thereon that, whenexecuted by at least one computing device, causes the at least one computing device to perform operations of the method of claim 1. Therefore claim 16 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 17. It differs from claim 2 in that it is a non-transitory computer readable device having instructions thereon that, whenexecuted by at least one computing device, causes the at least one computing device to perform operations of the method of claim 2. Therefore claim 17 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 18. It differs from claim 4 in that it is a non-transitory computer readable device having instructions thereon that, whenexecuted by at least one computing device, causes the at least one computing device to perform operations of the method of claim 4. Therefore claim 18 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 19. It differs from claim 5 in that it is a non-transitory computer readable device having instructions thereon that, whenexecuted by at least one computing device, causes the at least one computing device to perform operations of the 
Claim 20. It differs from claim 6 in that it is a non-transitory computer readable device having instructions thereon that, whenexecuted by at least one computing device, causes the at least one computing device to perform operations of the method of claim 6. Therefore claim 20 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0193020 A1 to Sibiryakov et al., hereinafter, “Sibiryakov” in view of US 5852669  to Eleftheriadis et al., hereinafter, “Eleftheriadis” , US 2020/0364999 A1 to Mullins and in further view of US 2012/0170852 A1 to Zhang et al., hereinafter, “Zhang”.
Claim 7. While the combination of Sibiryakov and Mullins are silent on claim 7, Zhang, in the field of face recognition, teaches wherein storing the plurality of facial features: assigning a face identifier to the plurality of facial features; and storing a vector including the face identifier and the plurality of facial features. Zhang [Abstract] teaches Interest regions are detected in respective images (18) having face regions labeled with respective facial part labels. For each of the detected interest regions, a respective facial region descriptor vector of facial region descriptor values characterizing the detected interest region is determined. Ones of the facial part labels are assigned to respective ones of the facial region descriptor vectors. For each of the facial part labels, a respective facial part detector (20) that detects facial region descriptor vectors corresponding to the facial part label is built. The facial part detectors (20) are associated with rules (30) that qualify segmentation results of the facial part detectors (20) based on spatial relations between interest regions detected in images and the respective face part labels assigned to the facial part detectors (20).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to combine detecting and storing a facial representation within an image by Sibiryakov and Mullins with Zhang’s teaching of storing a vector including the face identifier and the plurality of facial features. One would have been motivated to perform this combination due to the fact that it allows one to accurately search a data structure. In combination, Sibiryakov is not altered in that Sibiryakov continues to detect facial features. Mullins’ teachings perform the same as they do separately of storing facial features in a data structure. While Zhang continues to assign face identifiers. 
.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0193020 A1 to Sibiryakov et al., hereinafter, “Sibiryakov” in view of US 5852669  to Eleftheriadis et al., hereinafter, “Eleftheriadis” ,  US 2020/0364999 A1 to Mullins and in further view of US 2003/0103647 A1 to Rui et al., hereinafter, “Rui”.
Claim 8. The method of claim 1, wherein the facial representation is a first facial representation, the image is a first image, the bounding box is a first bounding box, the enhanced facial representation is a first enhanced facial representation, the plurality of facial features are a first plurality of facial features, and the quality information is first quality information, and further comprising: Sibiryakov Figures 1 and 2, [0025-0026 and [0029]
detecting a second facial representation within a second image; Sibiryakov teaches the invention relates to a method and apparatus for detecting or locating objects, especially facial features, in an image.
Sibiryakov [0003] teaches the gray-level information within an image is often used to identify facial features. Features such as eyebrows, pupils, and lips appear generally darker than their surrounding facial regions. This property can be exploited to differentiate various facial parts.

generating a second bounding box corresponding to the second facial representation; Sibiryakov [0073] teaches FIG. 6 shows a set of regions extracted from the confidence maps, and the result of connected region labelling applied to the result of combining two confidence maps for both `Between Eyes` and `Eyes` templates. Each region is shown by its bounding box., Figure 8

determining a second enhanced facial representation based at least in part on the second bounding box and the image enhancement pipeline; Sibiryakov [0056] teaches in the following text and block-schemes these templates are referred to as `Between Eyes Mask 1` and `Between Eyes Mask 2`. The horizontal facial features template, shown in FIG. 2(c), serves to detect closed eyes, mouth, nostrils, and eyebrows. The template in FIG. 2(d) is specially designed for open eye detection (dark pupil in light neighbourhood). In the following text and block-schemes the templates from FIGS. 2(c)(d) are also referred to as `Eye Mask 1` and `Eye Mask 2` respectively. 

Sibiryakov [0057] teaches the templates shown in FIG. 2 are simplified templates; they represent only the general appearance of each facial feature, as a union of dark and light regions (rectangles). 

Sibiryakov [0058] teaches the block-scheme and data flow of the hierarchical method for facial features detection is shown in FIG. 3. 

Sibiryakov [0059] teaches first, the original image and all templates are downsampled (S11). For speed reasons, averaging of four neighbor pixels and image shrinking by a factor of 2 is used, but any other image resizing method can be used. To downsample the templates, the coordinates of their rectangles are divided by 2 and rounded up or down to the nearest integer value.

extracting a second plurality of facial features from the second enhanced facial representation; Sibiryakov [0058] teaches the block-scheme and data flow of the hierarchical method for facial features detection is shown in FIG. 3. 
Sibiryakov fails to explicitly teach determining that the second quality information is lesser than the threshold. Rui, in the field of detecting persons and using hierarchical processing (as taught by Sibiryakov) , teaches determining second quality information based on the second plurality of facial features; determining that the second quality information is lesser than the threshold; and disregarding the second plurality of facial features. Rui [0041] teaches during operation, detection and tracking module 132 analyzes content on a frame by frame basis. For each frame, module 132 activates the auto-initialization module 140 which operates to detect candidates for new face regions…Hierarchical verification module 142 generates a confidence level for each candidate and determines to keep the candidate as a face region if the confidence level exceeds a threshold value, adding a description of the region to tracking list 146. If the confidence level does not exceed the threshold value, then hierarchical verification module 142 discards the candidate.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to combine detecting and storing a facial representation within an image by Sibiryakov and Mullins with Rui’s teaching of using applying a quality threshold. One would have been motivated to perform this combination due to the fact that it allows one to store the highest quality data. In combination, Sibiryakov is not altered in that Sibiryakov continues to detect facial features. Mullins’ teachings perform the same as they do separately of storing Rui continues to apply a quality threshold to image data. 
Therefore one of ordinary skill in the art, such as an individual working in the field of surveillance could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8.
Claim 9. The method of claim 1, wherein the facial representation is a first facial representation, the image is a first image, the bounding box is a first bounding box, the enhanced facial representation is a first enhanced facial representation, the plurality of facial features are a first plurality of facial features, and the quality information is first quality information, and further comprising: Sibiryakov Figures 1 and 2, [0025-0026 and [0029]
detecting a second facial representation within a second image; Sibiryakov teaches the invention relates to a method and apparatus for detecting or locating objects, especially facial features, in an image.

Sibiryakov [0003] teaches the gray-level information within an image is often used to identify facial features. Features such as eyebrows, pupils, and lips appear generally darker than their surrounding facial regions. This property can be exploited to differentiate various facial parts.

generating a second bounding box corresponding to the second facial representation; Sibiryakov [0073] teaches FIG. 6 shows a set of regions extracted from the confidence maps, and the result of connected region labelling applied to the result of combining two confidence maps for both `Between Eyes` and `Eyes` templates. Each region is shown by its bounding box., Figure 8

determining a second enhanced facial representation based at least in part on the second bounding box and the image enhancement pipeline; Sibiryakov [0056] teaches in the following text and block-schemes these templates are referred to as `Between Eyes Mask 1` and `Between Eyes Mask 2`. The horizontal facial features template, shown in FIG. 2(c), serves to detect closed eyes, mouth, nostrils, and eyebrows. The template in FIG. 2(d) is specially designed for open eye detection (dark pupil in light neighbourhood). In the following text and block-schemes the templates from FIGS. 2(c)(d) are also referred to as `Eye Mask 1` and `Eye Mask 2` respectively. 

Sibiryakov [0057] teaches the templates shown in FIG. 2 are simplified templates; they represent only the general appearance of each facial feature, as a union of dark and light regions (rectangles). 

Sibiryakov [0058] teaches the block-scheme and data flow of the hierarchical method for facial features detection is shown in FIG. 3. 

Sibiryakov [0059] teaches first, the original image and all templates are downsampled (S11). For speed reasons, averaging of four neighbor pixels and image shrinking by a factor of 2 is used, but any other image resizing method can be used. To downsample the templates, the coordinates of their rectangles are divided by 2 and rounded up or down to the nearest integer value.

extracting a second plurality of facial features from the second enhanced facial representation; Sibiryakov [0058] teaches the block-scheme and data flow of the hierarchical method for facial features detection is shown in FIG. 3. 
Sibiryakov fails to explicitly teach determining that the second quality information is greater than the first quality information. Rui, in the field of detecting persons and using hierarchical processing (as taught by Sibiryakov) , teaches determining second quality information based on the second plurality of facial features; determining that the second quality information is greater than the first quality information; and replacing, within the data structure, the first plurality of facial features with the second plurality of facial features Rui [0041] teaches during operation, detection and tracking module 132 analyzes content on a frame by frame basis. For each frame, module 132 activates the auto-initialization module 140 which operates to detect candidates for new face regions…Hierarchical verification module 142 generates a confidence level for each candidate and determines to keep the candidate as a face region if the confidence level exceeds a threshold value, adding a description of the region to tracking list 146. If the confidence level does not exceed the threshold value, then hierarchical verification module 142 discards the candidate.
Rui and Mullins both teaches same face (person) detection, determining that the second plurality of facial features correspond to a same face as the first plurality of facial features; Rui [0041] teaches Fast face detection module 160 uses a fast face detector to detect a face(s) with the areas of the image of the frame. The fast face detector used by detection module 160 can be different than the face detector used by hierarchical verification module 142 as discussed in more detail below. For computation and accuracy tradeoffs, the face detector used by module 160 is faster, but less accurate, than the face detector used by hierarchical verification module 142; however, modules 160 and 142 may be based on the same face detection algorithm, but use different parameters or thresholds in order to increase the speed of detection by module 160 relative to the speed of detection by module 142. Alternatively, modules 160 and 142 may be based on two different face detection algorithms. The detector used by detection module 160 is typically faster than the detector used by hierarchical verification module 142.
Mullins [0080] teaches then when that same person later enters a store, the camera can capture an image of the person's face and compare it to the face information in the database. The system can determine that the person who entered the store is the same person that had previously committed a crime.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0310208 A1 to Fasel et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661